Citation Nr: 1040585	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  He 
served in Vietnam and his decorations include the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A February 2002 rating decision increased the 
evaluation for the service-connected PTSD from 10 to 50 percent 
and the June 2006 rating decision continued that evaluation.  

In November 2006, a hearing was held before a Decision Review 
Officer at the RO.  In June 2008, a videoconference hearing was 
held with the undersigned Veterans Law Judge, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  Transcripts of the hearings are in the 
claims folder.  

In December 2007, the Board remanded the case to afford the 
Veteran an opportunity for a hearing.  In November 2008, the 
Board remanded the matter for examination of the Veteran.  He was 
examined in April 2009, but the examination report was not 
entered in the claims folder.  The case was again remanded in 
December 2009 for the examination report.  The report has been 
obtained and entered in the record.  It shows that the 
examination was conducted and all information needed to rate the 
disability was obtained.  In as much as the requested and 
necessary development has been completed, the Board proceeds with 
its review of the appeal.  

In a letter dated in May 2010, the Veteran's wife responded to a 
supplemental statement of the case for him.  She reiterated 
previous statements and did not provide additional evidence 
requiring another remand under 38 C.F.R. § 21.1304 (2010).  

The issue of entitlement to a total disability rating based on 
individual unemployabilty will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The service-connected PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to his PTSD; 
the Veteran does not have total occupational and social 
impairment due to PTSD signs and symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not 
higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.102, 
4.7, 4.130 and Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in March 2006, the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim for an increased rating for his PTSD, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
initial notice letter was provided before the adjudication of his 
claim in June 2006.  A separate letter, dated later in March 2006 
provided notice regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was not prejudiced by this late notice as the Agency of Original 
Jurisdiction (AOJ) will issue a rating decision implementing this 
decision and the letter notifying him of the award will provide 
the required information about ratings and effective dates.   The 
rating criteria were provided in the February 2007 statement of 
the case (SOC).  VA has complied with the notice requirements of 
VCAA and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Social Security 
Administration reports that after an exhaustive and comprehensive 
search they were not able to locate the Veteran's records.  He 
was duly notified.  The Veteran has had VA examinations and 
medical opinions have been obtained.  He has had RO and Board 
hearings.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Usually, we go back at least a year before the date the claim was 
received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  However, in 
this case, there is no indication of any relevant medical care in 
that period.  In February 2006, the Veteran claimed an increase 
and returned to the VA clinic for care after a hiatus of several 
years.  Moreover, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is: 
	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name............100 percent; 
	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships...........70 percent; 
	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships....................................................
........................................50 percent; 
	 
38 C.F.R. § 4.130, Code 9411 (2010).

It should be noted that the rating criteria are not based on GAF 
scores.  The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
Consequently, the GAF scores reflect a medical opinion as to the 
extent of the disability and, as medical opinions, they are given 
consideration.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co-workers).  
A GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV, at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

Discussion

The current claim was received in February 2006.  VA clinical 
notes for February 2006 show the Veteran returned to the VA 
clinic to re-establish VA primary care.  He had last been seen in 
October 2002.  He worked as a county building inspector.  Over 
the past 2 years, he had progressive increased anger and 
hostility towards authority figures, short temper, anger over 
stupid things, and progressive anger on the job.  An 
interdisciplinary assessment found he had an appropriate 
appearance.  He was oriented in 3 spheres.  Cognitively, he was 
attentive.  Speech was normal.  His behavior was anxious.  

In March 2006, the Veteran saw a VA staff psychiatrist.  The 
Veteran believed his PTSD symptoms were worsening with nightmares 
and intrusive thoughts of combat.  He reported flashbacks and 
hyperalertness with a startle response.  He also reported periods 
of depression and anxiety, as well as avoiding people and 
confrontation.  He had low frustration tolerance and mood 
lability.  He was having difficulty maintaining his ability to 
work with others and had lost several promotions.  He did not 
wish to increase his medication because he was worried about 
sedation.  The staff psychiatrist did not enter any objective 
findings, but expressed an opinion that the Veteran's disability 
should be increased.  He also expressed an opinion that the GAF 
score was 46.  

The Veteran had a VA PTSD examination in May 2006.  The claims 
file was reviewed.  He reported increased nightmares and 
intrusive thoughts as well as increased anger and rage.  He took 
medication.  He had difficulty with peers and authority.  He had 
been passed up for promotions and had been moved to several new 
locations.  He was currently working as a building inspector and 
had been on the job for 3 years, missing 30 days in the last 12 
months.  Socially, he isolated himself.  Mental status 
examination showed no impairment of thought processes or 
communication.  There were no delusions or hallucinations.  Eye 
contact was good.  There was no inappropriate behavior.  He 
admitted to occasional suicidal thoughts with no plan or intent.  
He denied homicidal ideation.  His hygiene was good and he 
attended to other basic activities of daily living appropriately.   
He was oriented to person, place, and time.  He admitted to 
obsessive door/window lock checking at night with hypervigilance.  
He reported short term memory impairment.  Speech was 
fluent/irrelevant.  He reported having one or two panic attacks 
per month and avoided situations that cued attacks.  He assessed 
his depression at 7/10 and his anxiety at 8/10.   Impulse control 
was good.  He was getting 4 or 5 hours sleep a night with 
nightmares 2 to 3 times a week and some sweats.   The diagnosis 
was PTSD, chronic, symptomatic.  The GAF was 46.  

In July 2006, Dr. R. M. B. noted that the Veteran was frustrated 
that his rating had not been increased.  He reported interrupted 
sleep and nightmares of combat, as well as intrusive thoughts of 
combat.  Medication was discussed.  The GAF remained 46.  

In November 2006, the Veteran had a hearing with a Decision 
Review Officer (DRO) at the RO.  He reported that he had been 
forced to take an early retirement that August due to his PTSD.  
He told of difficulty dealing with his bosses.  He said it was 
very, very stressful for him.  He also reported difficulty 
sleeping and having nightmares when he slept.  He could not sleep 
with the windows open.  He described the combat situation in his 
nightmares.  When he was alone in his home, he had to have the 
lights and radios on or he would think that noises were from 
someone trying to break in.  He said that he would panic in 
crowds.  In addition to other information, the Veteran discussed 
his treatment.  He was currently taking medication for PTSD.  He 
had tried group therapy, but that had brought up too many 
troubling memories.   

In January 2007, it was reported that medication helped with 
depression and irritability.  The Veteran still had intrusive 
thoughts of combat and nightmares of combat.  

In responding to the Veteran's notice of disagreement, the 
February 2007 statement of the case asserted that the most recent 
record was from February 2007 and assigned a GAF of 58.  In 
reality, those records were for another veteran.  In accordance 
with Board policy, they have been removed from the claims folder 
and forwarded for inclusion with the correct file.  

In July 2007, the Veteran reported that he was having more 
intrusive thoughts and nightmares of combat.  He reported 
depression, irritability, and low frustration tolerance.  He had 
lost a job and was under major stress.  He felt he had been 
unable to hold the job due to his PTSD symptoms.  He had poor 
concentration.  Dr. R. M. B. expressed the opinion that the 
Veteran was permanently and totally disabled and unemployable.  
The GAF was 45.  

The VA psychiatry outpatient note for November 2007 shows the 
Veteran felt that his medication helped with his depression, 
anxiety, and insomnia.  He was still troubled by intrusive 
thoughts of combat, nightmares, low frustration tolerance, and 
difficulty concentrating.  The GAF was 45.  

In June 2008, the Veteran reported that his symptoms had 
worsened.  He said he had been unable to work for a year due to 
increased intrusive thoughts and decreased concentration.  He was 
hyperalert with an exaggerated startle response and anxiety, 
irritability, and low frustration tolerance.  He avoided crowds 
and had emotional numbing.  Dr. R. M. B. again expressed the 
opinion that the Veteran was permanently and totally disabled and 
unemployable.  The GAF was 45.  

Later, in June 2008, the Veteran and his wife gave sworn 
testimony during a videoconference hearing with the undersigned 
Veterans Law Judge.  The Veteran testified that he could not keep 
a job.  "They for some reason other they seem to think I'm going 
to go postal..."  As a result, he had financial problems.  His 
sleeping habits had been getting worse.  He got up 2 or 3 times a 
night to check the doors and windows.  He heard noises.  He could 
no longer take sleeping pills because he had nightmares.  He 
became very frustrated and angry.  He said that if he heard a 
noise, his mind went into a panic attack and he thought someone 
was trying to break-in.  He slept with a loaded gun next to the 
bed.  Medication had been prescribed but when he took it he felt 
like a zombie and when he did not take it he reached a boiling 
point and needed to calm down.  

The Veteran's wife testified that he had become worse since the 
last hearing.  He had constant panic and constant fear.  He could 
no have the windows open in the house because someone might get 
in.  The blinds could not be open, because someone might be 
looking in.  He always had a fear that someone was trying to harm 
him.  He was very jumpy, very nervous.  They could not go out in 
crowds or in places where he did not feel safe.  If they went 
out, he had to sit facing exits so he could get out.  He was 
depressed because he could not hold a job.  He was very angry 
inside.  The Board finds the testimony of the Veteran and his 
wife to be consistent with the record and credible.  

The most recent clinical note is dated in December 2008.  The 
Veteran said he was having more nightmares and intrusive thoughts 
of combat.  He was awakening throughout the night and having 
restless, combative sleep.  A change in sleep medication was 
recommended.  The GAF remained 45.  

In October 2009, the Veteran's spouse provided a statement in 
which she reported that the Veteran's condition had declined.  
His depression was much worse and his nightmares were more 
violent and frequent.  It was becoming increasingly difficult to 
wake him.  At times, during nightmares, he lashed out and struck 
her, which resulted in them sleeping in separate rooms.  He had 
mood swings and was difficult to deal with.  His compulsive 
behaviors were worse.  He lived with the blinds closed, windows 
and doors locked at all times.  He hated the dark.  The VA 
medical staff put the Veteran on copious amounts of medication, 
which he was unable to tolerate.   

In December 2009, the Veteran had another VA examination to 
evaluate his PTSD.  The claims folder was reviewed.  The Veteran 
reported being more irritable, anxious, and sad.  He was not 
working.  Sleep was worse.  Intrusive thoughts were the same, but 
nightmares increased.  Physical problems included back pain and 
cardiomyopathy with shortness of breath.  He had marital 
conflicts due to irritability and nightmares and they slept in 
separate rooms.  He had been out of work for a year.  He spent 
time at home and did yard work, but no activities for enjoyment.  
When angry, he broke a television set and a door.  He was 
socially isolated, avoided crowds, noise, and strangers.  He 
spent his time at home.  

On examination he was clean, neatly groomed, and casually 
dressed.  He was restless, tense, and had limited eye contact.  
Speech was spontaneous, clear, and coherent.  He was cooperative, 
with an intense affect.  His mood was anxious, dysphoric, and 
irritable.  He attention was easily distracted and varied with 
anxiety and irritability.  He was oriented to person, time, and 
place.   His thought processes reflected circumstantiality.  His 
thought content was preoccupied with one or two topics, ideas of 
reference, and intrusive thoughts of combat once a week.  There 
were no delusions, hallucinations, or inappropriate behavior.  As 
to judgment, he understood the outcome of behavior.  As to 
insight, he understood that he had a problem.  Sleep impairment 
involved early insomnia, sleeping 4 hours, and nightmares of 
combat about twice a week.  He did have obsessive/ritualistic 
behavior in repeatedly checking doors and windows at night.  He 
had occasional panic attacks.  There were no homicidal or 
suicidal thoughts.  Impulse control was poor with easy loss of 
temper, although there had been no episodes of violence.  He was 
able to maintain minimal personal hygiene.  There was no affect 
on household chores, toileting, grooming, bathing, 
dressing/undressing, or driving.  There was slight impairment of 
travelling and of engaging in sports and exercise.  There was 
moderate impairment of shopping, and recreational activities.  He 
was partially anhedonic.  Memory was normal.  

The examiner noted numerous symptoms meeting the diagnostic 
criteria for PTSD.  The symptoms were chronic and occurred most 
days.   They were of moderate and sometimes severe degree.   The 
diagnosis was PTSD and the GAF was 48.  The examiner further 
expressed the opinion that the Veteran did not have total 
occupational and social impairment due to PTSD signs and symptoms 
(the schedular criteria for a 100 percent rating).  The examiner 
expressed an opinion that the PTSD signs and symptoms resulted in 
deficiencies in areas of judgment, thinking, family relations, 
work and mood.  That is, the examiner indicated that the criteria 
for a 70 percent rating were met.  The examiner went on to 
indicate that lesser ratings were not appropriate.  

In May 2010, the Veteran's wife provided another statement which 
essentially restated previous correspondence and testimony.  

Conclusion

Three VA medical professionals have evaluated the Veteran during 
the course of his current claim.  The May 2006 examination 
resulted in a GAF score of 46.  The clinical notes have GAF 
scores of 45 and 46.  The most recent examination, in April 2009 
resulted in a GAF score of 48.  That is, over three years and 
three examiners, the Veteran's GAF scores have been very 
consistent.  GAF scores in this range reflect serious impairment 
in social and occupational functioning (e.g., no friends, unable 
to keep a job).  As noted above, the GAF scores are not part of 
the rating criteria but are considered because they do reflect a 
medical opinion as to the severity of the psychiatric disability.  

Turning to the rating criteria, we note that all of the criteria 
have to be met to award a higher evaluation.  In this case, the 
service-connected PTSD meets several of the criteria for a 70 
percent rating.  Specifically, there are obsessional rituals 
which interfere with routine activities.  There is near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively.  The Veteran has 
been unable to adapt to stressful circumstances (including work 
or a worklike setting).  He is socially isolated and unable to 
establish and maintain effective relationships.  He has 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to his PTSD.  Thus, the Board finds that the criteria 
for a 70 percent rating have been met.  

As to the criteria for a 100 percent rating, there has been a 
disagreement as to whether the service-connected PTSD totally 
disables the Veteran.  The treating physician, Dr. R. M. B.  
twice (in July 2007 and June 2008) expressed the opinion that the 
Veteran was permanently and totally disabled an unemployable.  
However, his clinical notes are very sketchy and do not describe 
symptomatology that would support a 100 percent rating.  On the 
other hand, the April 2009 VA PTSD examination report is very 
detailed and the examiner reached the conclusion that the Veteran 
did not have total occupational and social impairment due to PTSD 
signs and symptoms, as required for a 100 percent rating.  The 
Board notes that while the record shows a serious disability, it 
does not reflect symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name.  
In fact, the record shows some impairment in thought processes, 
but no impairment in communication; no delusions or 
hallucinations; no inappropriate behavior; no danger of hurting 
self or others; no inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); no 
disorientation; and no memory loss.  Consequently, the Board 
finds that the April 2009 examination and its extensive findings 
provide the preponderance of evidence in this case and show that 
the criteria for a 100 percent rating have not been met.  As the 
preponderance of the evidence is against a scheduler rating in 
excess of 70 percent, the benefit of the doubt doctrine is not 
applicable and a higher rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001 

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  While the Veteran and his wife have reported 
increased symptoms during the processing of the claim, the GAF 
scores and verbal descriptions of symptoms has been consistently 
within the criteria for a 70 percent evaluation.  Thus, the Board 
finds that the PTSD has not significantly changed and uniform 
rating is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 70 percent 
rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  Section 3.321(b)(1) focuses on the rating schedule.  If 
a claimant has symptoms which would disable the average person 
but are not considered in the rating schedule, the RO may forward 
the case to VA Central Office for rating.  Marked interference 
with employment or frequent hospitalizations are indicators that 
there may be "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  It should be noted that interference with 
employment does not trigger extraschedular consideration.  The 
rating schedule is itself based upon the average impairment of 
earning capacity due to diseases, and application of the schedule 
clearly recognizes that the rated disabilities interfere with 
employment.  38 U.S.C. § 1155.  Accordingly, the fact that a 
disability interferes with employment generally would not 
constitute an "exceptional or unusual" circumstance rendering 
application of the rating schedule impractical.  Rather, the 
provisions of section 3.321(b)(1) would be implicated only where 
there is evidence that the disability picture presented by a 
veteran would, in the average case, produce impairment of earning 
capacity beyond that reflected in VA's rating schedule or would 
affect earning capacity in ways not addressed in the schedule.  
VAOPGCPREC. 6-69 (Aug. 16, 1996).  

In this case, the rating schedule for psychiatric disorders is 
comprehensive and completely addresses the service-connected PTSD 
manifestations.  While the Veteran may disagree, the 
preponderance of medical evidence shows that the disability 
manifestations are adequately compensated by the rating schedule.  
The evidence does not present such an exceptional disability 
picture that the available schedular evaluations for the service-
connected disability are inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board finds that there 
has been no showing by the Veteran that any of these service-
connected disabilities has resulted in marked interference with 
employment or necessitated frequent periods of hospitalization 
beyond that contemplated by the rating schedule.  In the absence 
of such factors, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 70 percent, and no more, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  


REMAND

As noted above, Section 3.321(b)(1) considers how the claimant's 
symptoms affect the average person.  Section 4.16 of Title 38, US 
Code of Federal Regulations, takes into consideration how the 
symptoms affect the individual.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for total disability 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  

In this case, the above decision means the service-connected 
disability meets the schedular criteria for rating under Section 
4.16(a).  Also, in July 2007 and June 2008, the treating 
physician expressed the opinion that the Veteran was permanently 
and totally disabled an unemployable.  Additionally, the 
Veteran's wife has submitted statements to the effect that the 
service-connected PTSD prevents the Veteran from working.  
Consequently, the Board finds that the record in this case does 
raise a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran of 
the type of evidence necessary to 
substantiate a claim for TDIU, as well as 
an explanation of what evidence is to be 
provided by him and what evidence the VA 
will attempt to obtain on his behalf.  The 
AOJ must ensure that all notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  Thereafter, the RO should adjudicate the 
TDIU claim in light of any evidence added to 
the record.  If the claim is denied, the 
appellant and his representative should be 
provided a statement of the case (SOC).  An 
appropriate period of time should be allowed 
for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


